ON MOTION EOR. REHEARING.
Counsel for the plaintiff urgently insist that the charge of the court, “If you find that plaintiff’s driver by the exercise of ordinary care and diligence could have avoided the consequences to himself or his employer, you would find against the plaintiff. If you find, on the other hand, that both the driver of the plaintiff’s *444truck and the defendant were each guilty of some acts of negligence, and that their degree of negligence was equal, you still could not find for the plaintiff, but would be required as a matter of law to find a verdict for the defendant. And if you find that the defendant was guilty of a greater degree of negligence than the plaintiff, then you would be authorized to find for the plaintiff, but your finding for the plaintiff in that case would be reduced in proportion as the negligence of the defendant bore to the negligence of the plaintiff,” complained of in grounds 6 and 7 of the motion for new trial, was confusing and misleading — was a combination of the rule of contributory negligence and the rule of comparative negligence, given in context one with the other, and was therefore error and requires the grant of a new trial. If we concede, for the purpose of this decision, that this charge was error, we do not think that in view of the connection in which it was given, and in view of the verdict, that it was error harmful to the plaintiff: As pointed out in the opinion, this case arose out of an automobile accident between the plaintiff’s truck and the defendant’s automobile. Maner sued Dykes for damages to his truck, and Dykes filed a cross-action for damages to his car and person. The jury returned a verdict in favor of Dykes on his cross-complaint. Immediately before the charge complained of, and in connection therewith, the court stated: "Now, I charge you further that if you find — I am speaking now with reference to the plaintiff’s petition.” Then the court proceeded to give the charge complained of. To sustain his position on this motion, the plaintiff cites Americus, Preston & Lumpkin R. Co. v. Luckie, 87 Co., 6 (13 S. E. 105), Savannah, Florida & Western Ry. Co. v. Hatcher, 118 Ga. 273 (45 S. E. 239), and Rogers Inc. v. Sutton, 44 Ga. App. 477 (162 S. E. 519). None of these authorities require a reversal of the present case. In each of those cases, the plaintiff recovered, and the defendant prosecuted the writ of error to the appellate court, making the same complaint of a charge of the court as that made here, and the court awarded a new trial because the charge given "in effect makes the defendant liable if the jury should find both parties negligent, notwithstanding they might have believed that if the plaintiff had exercised ordinary care she would not have been hurt.” Americus &c. R. Co. v. Luckie, supra. This error, which is alleged to have been com*445mitted in tbe present ease, is necessarily harmful only to the defendant in such action; for it allows the plaintiff to recover if both parties were negligent, notwithstanding the jury might have believed that if the plaintiff had exercised ordinary care he would not have been damaged. It could under no theory be harmful to the plaintiff. We are therefore of the opinion that the motion for rehearing is without merit. Rehearing denied.